TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00155-CR



                                 Jeron Deangelo Neal, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-12-205121, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury found Jeron Deangelo Neal guilty of aggravated robbery with a deadly weapon

and assessed a sentence of twenty-two-and-a-half years in prison. See Tex. Penal Code § 29.03. On

appeal, Neal challenges the trial court’s denial of his pretrial motion to suppress evidence. The

contested search was based on circumstances initially unconnected to the robbery for which Neal was

convicted. He contends that the search was improper and that evidence discovered during the search

that connected him to the robbery should have been suppressed. We will affirm the judgment.

               We review a trial court’s denial of a motion to suppress under a bifurcated

standard of review. Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). We review

the trial court’s factual findings for an abuse of discretion, but review the trial court’s application

of law to the facts de novo. Id. The trial judge is the sole trier of fact and exclusive judge of

the credibility of the witnesses and the weight to be given their testimony. St. George v. State,
237 S.W.3d 720, 725 (Tex. Crim. App. 2007). We defer to the court’s findings of fact when they

are supported by the record. State v. Johnston, 336 S.W.3d 649, 657 (Tex. Crim. App. 2011); Miller

v. State, 335 S.W.3d 847, 854 (Tex. App.—Austin 2011, no pet.).

                 A police officer may stop and briefly detain a person for investigative purposes

if the officer, in light of his experience, has a reasonable suspicion, supported by articulable facts,

that criminal activity may be afoot. See Terry v. Ohio, 392 U.S. 1, 30 (1968); Carmouche v. State,

10 S.W.3d 323, 328 (Tex. Crim. App. 2000). Reasonable suspicion requires awareness that

something out of the ordinary is occurring and some indication that the unusual activity is related

to crime. Davis v. State, 947 S.W.2d 240, 244 (Tex. Crim. App. 1997). The reasonableness of a

temporary detention must be examined by considering the totality of the circumstances at its

inception. Id. at 242; Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001).

                 Police received a report from a woman that her son, Neal, was parked outside of a

daycare center where she worked and that she feared he might cause a disturbance. She reported that

Neal suffered from bipolar disorder and was not taking his medications. She reported that she had

argued with him the previous night and that he had a gun when she last saw him. She said he was

in a black Ford Explorer with his girlfriend. The officer said the dispatcher told him that Neal was

a black male.1

                 The police officer testified that he found a black Ford Explorer parked outside

the daycare center. A male, later identified as Neal, was slumped over the steering wheel and a




       1
         The police officer initially testified that he discussed the situation with Neal’s mother at
the daycare, but he revised his testimony when showed his contrary recitation in his report.

                                                  2
woman was asleep in the back row. The officer said he could not see a gun through the window, but

he noticed that Neal was holding a hand-rolled cigarette. The officer and a colleague flanked

the vehicle and knocked on the driver’s door. The officer testified that Neal awakened and began

fidgeting with the ignition, causing the officer to fear that Neal was about to drive away and

endanger the officers in the process.

                The officer testified that he asked Neal to step out of the vehicle, then opened the

driver’s door. Neal told the officer he wanted to leave, but the officer declined to permit that. The

officer testified that the facts communicated in the report—an armed, bipolar man off his

medications parked near a daycare where his mother with whom he recently argued works—made

him want to investigate before he let Neal drive away. The officer also testified that he caught a

whiff of marijuana when he opened the door, which he said he recognized from his training

and experience.

                The officer frisked Neal for weapons and testified that Neal’s tension and body

language, combined with the facts reported to the dispatcher and the proximity to the daycare, led

him to handcuff Neal and put him in the patrol car. The officer then found a rolled cigarette on the

ground that looked like the one that was in Neal’s hands in the car. The officer said the cigarette

smelled like marijuana and later proved to be. The officer also testified that he found a revolver in

the side panel next to the driver’s seat.

                Based on the totality of the circumstances we conclude that reasonable suspicion

existed to justify Neal’s detention and the search of the vehicle. The report that Neal had argued

with his mom, was off his medications, possessed a gun, was parked outside the daycare where



                                                 3
she worked, and might soon cause a disturbance provided a reasonable basis to conclude that illegal

activity was about to occur. The trial court did not err by denying the motion to suppress evidence

obtained pursuant to the search following Neal’s detention.

               We affirm the judgment.




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: July 10, 2015

Do Not Publish




                                                4